730 N.W.2d 239 (2007)
In re: The Honorable Jeanette O'BANNER-OWENS, 36th District Court, 421 Madison, Suite 3068, Detroit, MI 48226.
Docket No. 133527.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the petition for interim suspension is considered and, in lieu of granting the petition, the parties are DIRECTED to submit supplemental briefs within 14 days of the date this order addressing the issue whether respondent, as a matter of due process, is entitled to disclosure of the eight-page letter or letters sent to the physicians who examined respondent pursuant to MCR 9.207(D). The petition for interim suspension remains pending.